Citation Nr: 0107211	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-07 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for residuals of a left 
hip injury.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1962 to May 
1964.  Additionally, the appellant has served as in the 
National Guard, including active duty for training from April 
23, 1983, to May 7, 1983, and inactive duty for training from 
June 9, 1998, to June 27, 1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000(VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition, 
to eliminating the well-groundedness requirement, the statue 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The VCAA also imposes on VA additional notice duties.  
Specifically, these notification duties include notifying the 
claimant if his or her application for benefits is 
incomplete, notifying the claimant of what evidence is 
necessary to substantiate the claim and indicating whether 
the VA will attempt to obtain this evidence or if the 
claimant should obtain it, and, finally, if VA is unable to 
obtain this evidence, informing the claimant that the 
evidence could not be obtained, providing a brief explanation 
of the efforts made to obtain the evidence, and describing 
further action to be taken with respect to the claim.  See 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence is needed prior to further consideration of the 
appellant's claims for service connection.

Specifically, the Board notes that the VA examinations of the 
appellant did not include an opinion of the etiology of the 
appellant's back and hip disabilities and do not appear to 
have included a review of the appellant's claims folder.

Further, the appellant has asserted that the RO failed to 
obtain medical records from Great Lakes Naval Hospital.  
These records should be obtained.  Records from the 
appellant's first period of National Guard service have also 
not been obtained.

To ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following:

1.  The RO should request that the 
appellant identify all sources of medical 
treatment for his hypertension, back 
disability, and left hip disability.  The 
RO should obtain all medical records not 
already contained in the claims folder.  
The RO should document all efforts made 
and responses.  If additional records are 
obtained, they should be associated with 
the claims folder.

2.  The RO should obtain the service 
medical records for the appellant's 
National Guard service from 1964 to 1966.  
The RO should document all efforts made 
and responses.  If additional records are 
obtained, they should be associated with 
the claims folder.

3.  The RO should arrange for the 
appellant to undergo a VA orthopedic 
examination to ascertain the probable 
etiology of his left hip disability and 
his back disability.  The examiner should 
review the claims folder, conduct an 
examination, and furnish an opinion as to 
whether it is at least as likely as not 
that the appellant's back disability is 
due to any event in service and whether 
it is at least as likely as not that the 
appellant's left hip disability is due to 
any event in service.  The rationale for 
the opinion should be stated in the 
examination report.  The examiner should 
include a discussion of the appellant's 
medical history based upon the examiner's 
review of the claims folder.  All 
necessary tests and studies should be 
conducted.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  The RO should 
review the claim.  If the benefit sought 
remains denied, the appellant and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until he is 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


